Mebrick, 0. J.
I concur in the opinion prepared by Chief Justice Slidell for these additional reasons, viz :
Gray lived at Louisville, where the suit in chancery was pending against himself and Lonsdale; hence that suit, to which Gray was more immediately amenable, than Lonsdale must have been, in the contemplation of Gray when he entered into the compromise or agreement of December, 1848. At this time Lonsdale's affairs must have been much embarrassed, or Gray^ and the other creditors would not have consented to take twenty per centum on their claims.
Now, in view of the facts that Lonsdale was so embarressed in his affairs, that he resided beyond the jurisdiction of the Court of Chancery which held immediate jurisdiction over Gray, and that the suit was still pending against him at the date of his receipt, 1 am led to conclude that Gray, by the compre*750hensive language of his acquittance, intended to take upon himself the risk of the litigation in chancery, and to discharge Lonsdale from all liability on account of the agreement of December, 1848.
I think, therefore, the judgment should be affirmed.